Exhibit 10.7

SENIOR MEZZANINE COMPLETION GUARANTY

This Senior Mezzanine Completion Guaranty (“Guaranty”) is entered into as of
September 29, 2006, jointly and severally by CFP Residential L.P., a Texas
limited partnership, Kenneth Valach, an individual, J. Ronald Terwilliger, an
individual and Bruce Hart, an individual (collectively, the “Guarantor”) for the
benefit of Behringer Harvard Alexan Nevada, LLC, a Delaware limited liability
company, and/or any subsequent holder of the Note (the “Lender”).

RECITALS

A.                                   SW 109 Wagon Wheel SM LLC, a Delaware
limited liability company (the “Borrower”) has requested that Lender make a loan
to Borrower in the amount of Six Million Nine Hundred Thousand Dollars
($6,900,000) (the “Loan”). The Loan will be evidenced by a Promissory Note from
Borrower to Lender dated as of the date of this Guaranty (the “Note”). The Note
will be secured by a Pledge and Security Agreement dated the same date as the
Note made by Borrower in favor of Lender (the “Security Instrument”).

B.                                     The Loan is being made to finance the
purchase by SW 106 Wagon Wheel Holdings LLC, a Delaware limited liability
company (“Property Owner”), which is a wholly-owned subsidiary of Borrower, of
certain real property (the “Property”), as more particularly described in the
Loan Agreement dated as of the date of this Guaranty between Borrower and Lender
(the “Loan Agreement”) and to facilitate the construction of a 213 unit
apartment project on the Property to be known as the Alexan at Nevada State
Drive (the “Project).

C.                                     The Project is to be constructed in
accordance with, and pursuant to the terms and conditions and requirements of,
the Loan Agreement and other Loan Documents.

D.                                    As a condition to making the Loan to
Borrower, Lender requires that the Guarantor execute this Guaranty. Guarantor
has an economic interest in Borrower or will otherwise obtain a material
financial benefit from the Loan.

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof, the Guarantor hereby agrees, unconditionally and
irrevocably as follows:

1.                                       Defined Terms. “Indebtedness” and other
capitalized terms used but not defined in this Guaranty shall have the meanings
assigned to them in the Loan Agreement.

2.                                       Guaranty.

a)                                      Guarantor hereby guarantees to Lender,
upon written demand by Lender, at Lender’s option and in its sole discretion,
that Guarantor will (i) complete the Project substantially in accordance with
the plans and specifications for the Project, as modified from time to time as
allowed by the Loan Agreement (the “Plans and Specifications”) and in accordance
with the terms and conditions of the Loan Agreement and other Loan Documents if,
for any reason, or under any contingency, Property Owner shall abandon
construction of the Project or shall fail to complete the Project within the
construction time set forth in the Loan Agreement and Loan

1


--------------------------------------------------------------------------------




 

Documents and (ii) pay all cost overruns for construction of the Project to the
extent Borrower or Property Owner fails to do so; provided that Lender shall
reimburse Guarantor for all costs incurred by Guarantor in completing the
Project (provided that such completion costs are included in the Project Budget
(as defined below) to the extent such costs do not constitute cost overruns. In
the preceding sentence, “cost overruns” means costs of constructing the Project
that, in the aggregate, exceed the amount provided in the budget attached hereto
as Exhibit “A” (the “Project Budget”). All amounts reimbursed to Guarantor by
Lender in accordance with this Section 2(a) shall correspondingly increase the
amount of Loan to Borrower and shall be payable by Borrower to Lender in
accordance with the terms of the Loan Agreement. The Project will be deemed
substantially completed in accordance with the Plans and Specifications upon the
issuance of the final certificate of occupancy, the issuance of a certificate of
substantial completion from the Property Owner’s architect, receipt of a
contractor’s release and the receipt of lien waivers or similar evidence of
payment from the general contractor and all major subcontractors (i.e.,
subcontractors whose contract amount exceeds $100,000) to Lender’s reasonable
satisfaction, provided, however, that if Senior Lender shall deem the Project
substantially complete then Lender shall deem the Project substantially complete
(“Completion”).

b)                                     Without limiting the rights and remedies
of Lender, if after the occurrence of an Event of Default and after Lender has
so requested, Guarantor does not proceed with and diligently prosecute
Completion of the Project in accordance with the Loan Agreement, then Lender
may, at its option, without notice to Guarantor or anyone else, complete the
Project either before or after commencement of foreclosure proceedings, and
either on or before the exercise of any other right or remedy of Lender against
Borrower or Guarantor, with such changes to the Plans and Specifications that
Lender deems necessary or advisable to complete the Project and Guarantor waives
any right to contest such necessary expenditures. The amount of any and all
expenditures made by Lender for the foregoing purposes, to the extent they
exceed the unexpended portion of the Project Budget shall bear interest from the
date made until repaid to Lender, at a rate per annum equal to the interest rate
provided for in the Note and, together with such interest, shall be due and
payable by Guarantor to Lender upon demand. Lender does not have and shall never
have any obligation to complete the Project or take such action.

c)                                      In addition to the foregoing, and
notwithstanding anything to the contrary set forth herein or in any of the Loan
Documents, Guarantor hereby further guarantees to Lender the full and prompt
payment of all principal, interest and other amounts due and owing by Borrower
under the Note, the Security Instrument and any other Loan Document from and
after the filing of a voluntary bankruptcy or insolvency proceeding of Property
Owner, or Borrower prior to Completion.

2


--------------------------------------------------------------------------------




 

3.                                       Survival. The obligations of Guarantor
under this Guaranty shall survive any foreclosure proceeding, any foreclosure
sale, any delivery of any deed in lieu of foreclosure, and any release of record
of the Security Instrument.

4.                                       Guaranty of Performance and Payment.
Guarantor’s performance and payment obligations under this Guaranty constitute a
guaranty of performance and payment and not merely a guaranty of collection.

5.                                       Present, Unconditional and Irrevocable
Guaranty; Waivers. The obligations of Guarantor under this Guaranty shall be
performed without demand by Lender, other than as provided herein and shall be
present, unconditional, absolute and irrevocable irrespective of the
genuineness, validity, regularity or enforceability of the Note, the Security
Instrument, or any other Loan Document, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety or a guarantor. This Guaranty shall be effective as a waiver of, and
Guarantor expressly waives, any and all rights to which Guarantor may otherwise
have been entitled under any suretyship laws in effect from time to time.
Without limiting the generality of the foregoing, Guarantor hereby waives, to
the fullest extent permitted by law, diligence in collecting the Indebtedness,
presentment, demand for payment, protest, all notices with respect to the Note
and this Guaranty which may be required by statute, rule of law or otherwise to
preserve Lender’s rights against Guarantor under this Guaranty, including notice
of acceptance, notice of any amendment of the Loan Documents, notice of the
occurrence of any default or Event of Default, notice of intent to accelerate,
notice of acceleration, notice of dishonor, notice of foreclosure, notice of
protest, and notice of the incurring by Borrower of any obligation or
indebtedness. Guarantor also waives, to the fullest extent permitted by law, all
rights to require Lender to (a) proceed against Borrower or any other guarantor
of Borrower’s payment or performance with respect to the Indebtedness (an “Other
Guarantor”), (b) if Borrower or any Other Guarantor is a partnership, proceed
against any general partner of Borrower or the Other Guarantor, (c) proceed
against or exhaust any collateral held by Lender to secure the repayment of the
Indebtedness, or (d) pursue any other remedy it may now or hereafter have
against Borrower, or, if Borrower is a partnership, any general partner of
Borrower.

6.                                       Modification of Loan Documents. At any
time or from time to time and any number of times, without notice to Guarantor
and without affecting the liability of Guarantor, (a) the time for payment of
the principal of or interest on the Indebtedness may be extended or the
Indebtedness may be renewed in whole or in part; (b) the time for Borrower’s
performance of or compliance with any covenant or agreement contained in the
Note, the Loan Agreement, the Pledge Agreement or any other Loan Document,
whether presently existing or hereinafter entered into, may be extended or such
performance or compliance may be waived; (c) the maturity of the Indebtedness
may be accelerated as provided in the Note, the Security Instrument, or any
other Loan Document; (d) the Note, the Loan Agreement, the Security Instrument,
or any other Loan Document may be modified or amended by Lender and Borrower in
any respect, including an increase in the principal amount; and (e) any security
for the Indebtedness may be modified, exchanged, surrendered or otherwise dealt
with or additional security may be pledged or mortgaged for the Indebtedness.

3


--------------------------------------------------------------------------------




 

7.                                       Joint and Several Guaranty. If more
than one person executes this Guaranty, the obligations of those persons under
this Guaranty shall be joint and several. Lender, in its discretion, may (a)
bring suit against Guarantor, or any one or more of the Persons constituting
Guarantor, and any Other Guarantor, jointly and severally, or against any one or
more of them; (b) compromise or settle with any one or more of the Persons
constituting Guarantor, or any Other Guarantor, for such consideration as Lender
may deem proper; (c) release one or more of the Persons constituting Guarantor,
or any Other Guarantor, from liability; and (d) otherwise deal with Guarantor
and any Other Guarantor, or any one or more of them, in any manner, and no such
action shall impair the rights of Lender to collect from Guarantor any amount
guaranteed by Guarantor under this Guaranty. Nothing contained in this paragraph
shall in any way affect or impair the rights or obligations of Guarantor with
respect to any Other Guarantor.

8.                                       Subordination. Any indebtedness of
Borrower held by Guarantor now or in the future (including but not limited to
(i) all debts and liabilities of Borrower to Guarantor whether the obligations
of Borrower are direct, contingent, primary, secondary, joint and several or
otherwise, whether the obligations are evidenced by note, contract, open account
or otherwise and irrespective of the creation of such debts or liabilities or
manner acquired by Guarantor, (ii) any dividends and payments pursuant to debtor
relief or insolvency proceedings referred to below and (iii) all liens, security
interests, judgment liens, charges or other encumbrances on Borrower’s assets
securing payment thereof) is and shall be subordinated to the Indebtedness, and
upon the occurrence of an Event of Default, but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty, except to the extent that such amounts are actually applied toward
Borrower’s obligations under the Loan Documents, Guarantor shall not receive, or
collect, directly or indirectly any amount in connection with the foregoing. If
any amount is received by Guarantor on such indebtedness of Borrower held by
Guarantor at the time an Event of Default exists, it shall be received by
Guarantor in trust, as trustee for Lender, and Guarantor agrees to pay such
amounts promptly to Lender. In the event of receivership, bankruptcy,
reorganization, arrangement or other debtor relief or insolvency proceedings
involving Borrower as debtor, Lender shall have the right to prove its claims in
any such proceeding so as to establish its rights hereunder and shall have the
right to receive directly from the receiver, trustee or other custodian (whether
or not an Event of Default shall have occurred or be continuing under any of the
Loan Documents), dividends and payments that are payable upon any obligation of
Borrower to Guarantor now existing or hereafter arising, and to have all
benefits of any security therefor, until the Indebtedness has been fully and
finally paid and performed. Guarantor hereby acknowledges and agrees that the
foregoing provisions shall be operative without the necessity of execution of
any further documents. Notwithstanding the foregoing, upon the request of
Lender, Guarantor hereby agrees to execute of a subordination agreement, in form
and content reasonably acceptable to Lender, evidencing the provisions of this
Section 8.

9.                                       Waiver of Subrogation Rights. Any right
or claim for subrogation or reimbursement against Borrower by reason of any
payment by Guarantor under this Guaranty, is subordinated to the Indebtedness on
the terms provided in Section 8 above, whether such right or claim arises at law
or in equity or under any contract or statute.

4


--------------------------------------------------------------------------------




 

10.                                 No Discharge of Guarantor. If any payment by
Borrower is held to constitute a preference under any applicable bankruptcy,
insolvency, or similar laws, or if for any other reason Lender is required to
refund any sums to Borrower, such refund shall not constitute a release of any
liability of Guarantor under this Guaranty.

11.                                 Financial Statements. Guarantor agrees that,
until Completion, Guarantor will provide to Lender no later than December 31 of
each year a Collateral Value Statement for each of the Persons constituting
Guarantor dated as of the preceding June 30, in each case accompanied by a
certificate executed by the Person to whom such Collateral Value Statement
relates certifying that, to the knowledge of such Person, the Collateral Value
Statement fairly presents the collateral value of the assets shown in such
Collateral Value Statement determined on the same basis as described in the
notes to the Collateral Value Statements, dated as of June 30, 2005, provided
for each Guarantor.

12.                                 Representation and Warranty. Guarantor
represents and warrants to Lender, jointly and severally, that (i) CFP
Residential, L.P. has the limited partnership power and authority to enter into
this Guaranty, to incur the obligations provided for herein, and to execute and
deliver the same to Lender, (ii) when executed and delivered, this Guaranty will
constitute a valid and legally binding obligation of each Guarantor, enforceable
against such Guarantor in accordance with its terms (subject to bankruptcy,
insolvency, reorganization and similar laws and to general principles of equity)
and (iii) each Guarantor will directly or indirectly benefit from the Loan.

13.                                 Counterparts. This Guaranty may be executed
in one or more counterparts, each of which shall be deemed an original, and all
of which, when taken together, shall constitute one and the same instrument. The
persons comprising Guarantor may execute different counterparts of this
Guaranty.

14.                                 Notices. Any notice, election,
communication, request, approval or other document or demand required or
permitted under this Guaranty shall be in writing. Each notice, election,
communication, request, approval or other document or demand shall be addressed
to the intended recipient, in the case of Lender, at its address set forth below
or, in the case of a Guarantor, at its address set forth on the signature page
of this Guaranty. Each notice, election, communication, request, approval or
other document or demand shall be deemed given on the earliest to occur of (1)
the date when the notice is received by the addressee; (2) the first Business
Day after the notice is delivered to a recognized overnight courier service,
with arrangements made for payment of charges, for next Business Day delivery;
or (3) the third Business Day after the notice is deposited in the United States
mail with postage prepaid, certified mail, return receipt requested. As used in
this Section 21, the term “Business Day” means any day other than a Saturday, a
Sunday or any other legal holiday. Any party to this Agreement may change the
address to which notices intended for it are to be directed by means of notice
given to the other party in accordance with this Section 14.

15.                                 Assignment by Lender. Lender may assign its
rights under this Guaranty in whole or in part and, upon any such assignment,
all the terms and provisions of this Guaranty

5


--------------------------------------------------------------------------------




 

shall inure to the benefit of such assignee to the extent so assigned. The terms
used to designate any of the parties herein shall be deemed to include the
estate, legal representatives, successors and assigns of such party.

16.                                 Entire Agreement. This Guaranty and the
other Loan Documents represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements. There are no unwritten oral agreements between the parties. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Guaranty and the other Loan
Documents. Guarantor acknowledges that it has received a copy of the Note and
all other Loan Documents. Neither this Guaranty nor any of its provisions may be
waived, modified, amended, discharged, or terminated except by an agreement in
writing signed by the party against which the enforcement of the waiver,
modification, amendment, discharge, or termination is sought, and then only to
the extent set forth in that agreement.

17.                                 Governing Law. This Guaranty shall be
governed by, and construed in accordance with, the substantive law of the State
of Nevada without regard to the application of choice of law principles.

18.                                 SUBMISSION TO JURISDICTION/SERVICE OF
PROCESS. GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
THE STATE COURTS OF THE STATE OF NEVADA LOCATED IN CLARK COUNTY NEVADA FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON
THIS GUARANTY, THE SUBJECT MATTER HEREOF, OR THE LOAN. GUARANTOR TO THE EXTENT
PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY
OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN THE ABOVE-NAMED COURTS ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS GUARANTY, THE SUBJECT MATTER
HEREOF, OR THE LOAN (AS APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT AND
(B) HEREBY WAIVES THE RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING
INSTITUTED BY LENDER IN STATE COURT TO FEDERAL COURT, OR TO REMAND AN ACTION
INSTITUTED IN FEDERAL COURT TO STATE COURT (UNLESS THE FEDERAL COURT HAS NO
SUBJECT MATTER JURISDICTION). EACH GUARANTOR HEREBY CONSENTS TO SERVICE OF
PROCESS BY MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT
HERETO, BUT SERVICE WILL BE EFFECTIVE ONLY UPON DELIVERY. GUARANTOR AGREES THAT
ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE
FOR THE EXPRESS BENEFIT OF LENDER AND ITS ASSIGNS. FINAL JUDGMENT AGAINST
GUARANTOR IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE
ENFORCED IN ANY

6


--------------------------------------------------------------------------------




 

OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A
CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF
THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF GUARANTOR THEREIN DESCRIBED, OR (Y)
IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER
JURISDICTION, PROVIDED, HOWEVER, THAT LENDER MAY AT ITS OPTION BRING SUIT, OR
INSTITUTE OTHER JUDICIAL PROCEEDINGS, AGAINST GUARANTOR OR ANY OF ITS ASSETS IN
ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE
THE SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.

19.                                 WAIVER WITH RESPECT TO DAMAGES. GUARANTOR
ACKNOWLEDGES THAT LENDER DOES NOT HAVE ANY FIDUCIARY RELATIONSHIP WITH, OR
FIDUCIARY DUTY TO, GUARANTOR ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT AND THE RELATIONSHIP BETWEEN LENDER AND GUARANTOR, IN
CONNECTION HEREWITH AND THEREWITH IS SOLELY THAT OF GUARANTOR OF A DEBTOR AND
CREDITOR. TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND LENDER EACH
SHALL NOT ASSERT, AND GUARANTOR AND LENDER EACH HEREBY WAIVES, ANY CLAIMS
AGAINST THE OTHER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY, ANY OTHER
LOAN DOCUMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

20.                                 Change of Address. Guarantor (or each
Guarantor, if more than one) agrees to notify Lender (in the manner for giving
notices provided in Section 14 above) of any change in Guarantor’s address
within a reasonable time after such change of address occurs.

21.                                 Liability.

(a)                                  Notwithstanding anything in this Guaranty
to the contrary, Lender shall look for satisfaction of the obligations of a
Guarantor under this Guaranty only to the following real and personal property
of such Guarantor (the “Available Assets”):

(1)                                  the legal and beneficial interests of such
Guarantor in any entity that is, at the time of enforcement of this Guaranty,
(i) engaged in the business of holding, constructing, developing or providing
property management or overhead services for real estate designed for
residential use in the United States and (ii) affiliated in any way with
Trammell Crow Residential Company, or any subsidiary thereof or any successor or
assign of all or substantially all of the assets thereof; and

(2)                                  any receivables due the Guarantors from any
entity described in the foregoing item (1).

7


--------------------------------------------------------------------------------




 

Except for the Available Assets, Lender shall not look to a Guarantor’s tangible
or intangible real and personal property (including cash, cash equivalents,
securities, partnership interests, receivable or similar intangible personal
property) for satisfaction of any Guarantor’s obligations under this Guaranty.
Subject to Section 21(b), Lender may not look to the tangible or intangible
proceeds of any assets of a Guarantor, including proceeds of the Available
Assets, except as specifically provided in paragraph (2) above.

(b)                                 Notwithstanding the limitations in Section
21(a), Lender may look to proceeds of Available Assets realized by a Guarantor
(i) after the Aggregate Collateral Value, as reported in the annual Collateral
Value Statements prepared for the Guarantors, is less than $80,000,000 or (ii)
as a result of a transaction that causes the Aggregate Collateral Value to be
less than $80,000,000 As used in this paragraph, the term “Aggregate Collateral
Value” means the aggregate value of the Available Assets as calculated on the
basis provided in the notes to the Collateral Value Statements of the Guarantors
dated as of June 30, 2005. However, notwithstanding this Section 21(b), in no
event will Lender be entitled to satisfy any obligation of a Guarantor from any
of the following assets (collectively, “Excluded Assets”): (i) the personal
residences of the Guarantor, (ii) the Guarantor’s nonbusiness real estate,
including rural, vacation and resort property, up to $1,000,000 in value, (iii)
the Guarantor’s personal automobiles and other tangible personal property,
including household goods, clothing, silverware, gems, jewelry and works of art,
not to exceed $1,500,000 in values, (iv) the interests listed in Section 21(c)
and (v) proceeds of Excluded Assets.

(c)                                  In no case may Lender look to any of the
following owned by a Guarantor (even if it otherwise would be available under
the terms of this Section 21) or any proceeds thereof: stock in AvalonBay
Communities, Inc., units in Avalon DownREIT V, L.P., stock in Gables Residential
Trust, units in Gables Realty Limited Partnership, units in Equity Residential
Properties Trust, units in ERP Operating Limited Partnership, stock in BRE
Properties, Inc, units in BRE Property Investors, LLC, units in AMLI Residential
Property Trust, units in AMLI Residential Properties, L.P., units in Merry Land
DownREIT I, L.P., ownership in J. Ronald Terwilliger Grantor Trust, stock in JRT
Holdings, Inc. and ownership in Terwilliger Partners, LLLP and interests in TCR
Affordable Housing Limited Partnership

(d)                                 The term “residential” as used in this
Section 21 means single family and multi family dwellings, residential land/lot
developments, and senior living communities.

(e)                                  If the collective aggregate value of the
Available Assets of the Guarantor, as reported in the Collateral Value Statement
delivered under Section 11 falls to less than $80,000,000 and if the Guarantor,
Property Owner and/or Borrower fail to correct such deficiency within 30 days
following delivery of a deficiency notice from Lender, then such failure shall,
at the option of Lender, constitute an Event of Default on the part of Borrower
under the Loan Documents. Guarantor, Property Owner and/or the Borrower shall
have the right to correct any deficiency in Available Assets by (i) obtaining
and delivering to Lender one or more new guaranties, each of which shall be in
the form and content substantially the same as this Guaranty from one or more
persons whose Available Assets are sufficient to correct the deficiency, (ii)
delivering to Lender and thereafter maintaining in full force and effect (for so

8


--------------------------------------------------------------------------------




 

long as the deficiency exists) an unconditional and irrevocable letter of
credit, in a face amount sufficient to correct the deficiency, naming Lender as
beneficiary, and otherwise in form and content and issued by an institution
acceptable to Lender in the exercise of good faith business judgment, or (iii)
the amendment of this Guaranty (in form and substance acceptable to Lender in
the exercise of its good faith business judgment) in such a manner such that the
definition of Available Assets is expanded to include additional assets that are
not then included in the definition of Available Assets, sufficient to correct
the deficiency and otherwise acceptable to Lender in its good faith business
judgment.

22.                                 Successors and Assigns. This Guaranty shall
be binding upon Guarantor and Guarantor’s executors, personal representatives,
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns.

23.                                 Attorney’s Fees. If it becomes necessary for
Lender to employ counsel to enforce the obligations of Guarantor hereunder,
Guarantor agrees to pay the reasonable attorneys’ fees and expenses incurred by
Lender in connection therewith.

24.                                 WAIVER OF JURY TRIAL. GUARANTOR AND LENDER
EACH (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING
OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN THE PARTIES AS GUARANTOR AND
LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

[Signatures follow on next page.]

9


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty or has
caused this Guaranty to be signed and delivered by its duly authorized
representative.

GUARANTOR:

 

 

 

 

 

CFP Residential LP, a Texas limited partnership

 

 

 

By:

Crow Family, Inc., a Texas corporation,
its general partner

 

 

 

 

 

 

 

By:

 

 

 

Harlan R. Crow, Chief Executive Officer

 

 

 

 

Address:

2001 McKinney Ave., Suite 700,
Dallas, Texas 75201

 

Social Security/Employer ID No.:

 

 

 

 

 

 

 

 

Kenneth Valach, an individual

 

 

 

By:

 

 

 

 

 

Address:

10333 Richmond Ave., Suite 400,
Houston, Texas 77042

 

Social Security/Employer ID No.:

 

 

 

 

 

 

 

 

J. Ronald Terwilliger, an individual

 

 

 

By:

 

 

 

 

 

Address:

Two Buckhead Plaza,
3050 Peachtree Road, N.W., Suite 500,
Atlanta, Georgia 30305

 

Social Security/Employer ID No.:

 

 

10


--------------------------------------------------------------------------------




 

Bruce Hart, an individual

 

 

 

By:

 

 

 

 

 

Address:

7373 North Scottsdale Road, Suite C-2
Scottsdale, Arizona 85253

 

Social Security/Employer ID No.:

 

 

11


--------------------------------------------------------------------------------